Case: 19-14127    Date Filed: 11/22/2019    Page: 1 of 21


                                                                          [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-14127
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:19-cv-00008-JRH-BKE



VANESSA ANDERSON,
individually and on behalf of a class of similarly situated persons,

                                                                 Plaintiff-Appellee,

                                       versus

WILCO LIFE INSURANCE COMPANY,

                                                              Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                (November 22, 2019)

Before MARCUS, GRANT and HULL, Circuit Judges.

HULL, Circuit Judge:
              Case: 19-14127     Date Filed: 11/22/2019    Page: 2 of 21


      In this interlocutory appeal, defendant Wilco Life Insurance Company

(“Wilco”) appeals from the district court’s order granting plaintiff Vanessa

Anderson’s motion to remand this putative class action back to a Georgia state

court. In this case, Anderson, on behalf of herself and all those similarly situated,

sued her former insurer, Wilco. Anderson alleges that Wilco improperly raised the

cost of insurance premiums for her life insurance policy, which caused her policy

to lapse. As relief, Anderson seeks both money damages and declaratory and

injunctive relief requiring Wilco (1) to reinstate all life insurance policies that were

surrendered or lapsed as a result of the improper premium increases and (2) to

lower premiums.

      Anderson filed her lawsuit in the Superior Court of Columbia County,

Georgia. Wilco timely removed the case to the United States District Court for the

Southern District of Georgia under the Class Action Fairness Act (“CAFA”), 28

U.S.C. § 1332(d). The federal district court remanded the case to state court,

concluding that Wilco had not met its burden of showing that the amount in

controversy exceeded $5 million, as required by CAFA. This Court granted Wilco

permission to appeal under 28 U.S.C. § 1453(c).

      Because plaintiff Anderson seeks equitable relief to reinstate a lapsed or

surrendered life insurance policy, we conclude that (1) the face value of the policy

can be used to satisfy the amount-in-controversy requirement, and (2) the


                                          2
             Case: 19-14127     Date Filed: 11/22/2019   Page: 3 of 21


aggregate face value of the life insurance policies here is over $75 million. Wilco

thus has met its burden of proving by a preponderance of the evidence that the

amount in controversy exceeds the $5 million CAFA threshold. Accordingly, we

reverse.

                               I. BACKGROUND

A.    Putative Class Action

      In December 2018, Anderson, on behalf of herself and other similarly

situated individuals in Georgia, lodged this class action complaint against Wilco in

Georgia state court. According to the complaint, in 2001, Anderson owned a life

insurance policy (“the policy”) issued by Wilco’s predecessor. The policy had a

$150,000 death benefit, a planned monthly premium of $35, and was set to mature

in 2059, when Anderson reached 100 years old.

      Anderson’s policy was a “universal” or “flexible premium adjustable” life

insurance policy. Universal life insurance policies are hybrid products that

combine elements of life insurance with a long-term investment savings

component using market-based yields. The insured’s premiums are deposited into

a savings account, from which Wilco deducts certain monthly expenses to pay for

the life insurance portion of the plan. The monthly deduction is comprised of two

elements: a cost of insurance (“COI”) charge and a nominal monthly expense

charge. The COI charge is calculated based on the policyholder’s mortality risk


                                        3
               Case: 19-14127   Date Filed: 11/22/2019   Page: 4 of 21


and may be adjusted annually based on the policyholder’s sex, attained age, and

premium class.

      The money held in the savings account is called the policy’s “accumulation

value,” and earns interest at a guaranteed rate. For policies like Anderson’s,

defendant Wilco promised to credit interest on the policyholder’s accumulation

value at a guaranteed rate of 3% annually. The policyholder, like Anderson, has

the option of paying her monthly premiums from external funds or from the

policy’s accumulation value. If a policy’s accumulation value is insufficient to

cover a monthly premium deduction, the policy enters a grace period during which

the policyholder must pay a premium sufficient to cover the deduction. If the

policyholder does not, the policy will lapse.

      When Anderson purchased her policy in 2001, her annual premium was

approximately $420. Initially, her annual COI charge was less than that premium,

which left some amount each year as accumulated value to grow at the guaranteed

interest rate. Anderson’s annual COI charge, however, increased year after year as

follows:

           Policy Year          Annual COI Charge         Percent Change from
                                                               Prior Year
           2003-2004                  $233.71

           2004-2005                  $260.00                     11.25%

           2005-2006                  $286.32                     10.12%

                                         4
              Case: 19-14127     Date Filed: 11/22/2019   Page: 5 of 21


         2006-2007                     $312.62                      9.19%

         2007-2008                     $334.82                      7.10%

         2008-2009                     $352.07                      5.15%

         2009-2010                     $373.54                      6.10%

         2010-2011                     $397.70                      6.33%

         2011-2012                     $578.54                     45.47%

         2012-2013                     $571.98                     (1.13%)

         2013-2014                     $563.10                     (1.55%)

         2014-2015                     $695.31                     23.48%

         2015-2016                     $729.35                      4.90%

          TOTAL                                                   312.07%



      As shown above, the COI charge increased almost every year. However,

Anderson alleges that the sudden and dramatic COI rate increases starting in 2012

were not “based on the insured’s sex, attained age, and premium class on the date

of issue,” but rather on Wilco’s unlawful effort to avoid its contractual obligations.

Wilco allegedly initiated these increases to (1) recoup losses stemming from the

guaranteed interest rates provided with the policies, and (2) force policyholders “to

surrender their policies when the increases become impossible to pay, so that

Wilco can avoid ever having to pay out a death benefit on those policies.” Due to

                                         5
              Case: 19-14127    Date Filed: 11/22/2019    Page: 6 of 21


the statute of limitations, only COI rates charged after December 6, 2012, are at

issue in this action.

       More particularly, Anderson alleged that the COI charge taken from her

accumulation value: (1) increased by 45.47% from 2011 to 2012; (2) decreased by

1.13% and 1.55% in 2013 and 2014; (3) increased again by 23.48% from 2014 to

2015; and then (4) increased by another 4.9% the following year. As a result,

Anderson’s COI charge went from approximately $33.14 monthly ($397.70

annually) to $60.78 monthly ($729.35 annually).

       According to Anderson’s complaint, these increases made her policy

unaffordable. While Anderson’s accumulation value had grown to $764.90 by

2012, once Wilco started deducting these increased COI charges, her accumulation

value was completely depleted by July 2017. This caused her policy to lapse.

Anderson asserted that the same thing happened to other putative class members.

       Based on these allegations, Anderson claimed that Wilco breached her

policy and the implied duty of good faith and fair dealing. She sued on behalf of

all Georgia residents who owned or own policies with the same COI language as

her policy and whose COI rates were increased after December 6, 2012. As relief,

Anderson sought not only money damages, but also declaratory and injunctive

relief requiring Wilco to reverse the allegedly illegal COI rate increase and to




                                         6
                Case: 19-14127       Date Filed: 11/22/2019        Page: 7 of 21


reinstate all life insurance policies that were surrendered or lapsed as a result of the

increased COI charges.

B.     Removal and Remand

       As noted, defendant Wilco removed this case to the federal district court

pursuant to CAFA, 28 U.S.C. § 1332(d).1 CAFA grants federal district courts

jurisdiction over class actions where (1) any member of the plaintiff class is a

citizen of a state different from the state of citizenship of any defendant, (2) the

aggregate amount in controversy exceeds $5 million, and (3) the proposed plaintiff

class contains at least 100 members. See 28 U.S.C. § 1332(d)(2)(A), (5)(B), (6);

Dudley v. Eli Lilly & Co., 778 F.3d 909, 911–12 (11th Cir. 2014).

       Wilco’s notice of removal alleged that all three CAFA requirements were

satisfied. Anderson does not dispute that two of those requirements are met here—

that is, Anderson is a citizen of Georgia and Wilco is a citizen of Indiana and the

proposed class contains over 100 Georgia residents. The only CAFA requirement

that Anderson contests is the amount in controversy.




       1
         Wilco also sought removal of this lawsuit based on traditional diversity jurisdiction,
under 28 U.S.C. § 1332(a), asserting that: (1) Wilco is incorporated and has its principal place
of business in Indiana, while Anderson is a citizen of Georgia; and (2) Anderson’s requested
damages, attorney’s fees, and injunctive relief totaled more than $75,000. Because this
interlocutory appeal concerns solely Wilco’s theory of jurisdiction under CAFA, we do not
discuss traditional diversity jurisdiction here.

                                                7
               Case: 19-14127       Date Filed: 11/22/2019       Page: 8 of 21


       As to the amount in controversy, Wilco stated that, because Anderson sought

to reinstate the lapsed or surrendered life insurance policies—that is those owned

by Georgia residents containing the same COI language as Anderson’s and whose

COI rates had increased after December 6, 2012—the face value of those policies

was at issue. And the aggregate face value of those life insurance policies, i.e., the

death benefits, far exceeded the $5 million CAFA threshold.

       Anderson moved to remand the case to state court, asserting that Wilco had

not established the requisite amount in controversy under CAFA. Anderson urged

that it was too speculative to include the life insurance policies’ face value in the

amount in controversy because whether Wilco will be required to pay the

reinstated policies’ full death benefits depended on if each policyholder

(1) chooses to keep the policy, (2) lives until the maturation date, and (3) maintains

the full amount of death benefit, if any.

       In its response, Wilco submitted a declaration of one of its operational

managers. The declaration stated that Anderson’s policy was a Conseco Indexed

Universal Life 2 (“CIUL2”) policy and there were 581 CIUL2 policies owned by

Georgia residents that had lapsed or were surrendered since the effective date of

the COI rate increase complained of by Anderson.2 According to Wilco, the


       2
        In addition, the declaration said that 45 Conseco Universal Life (“CUL”) policies with
an aggregate value of $4,767,287 have also lapsed since Wilco began increasing COI rates.
Anderson disputes that these CUL policies should count in the amount in controversy because
                                              8
               Case: 19-14127        Date Filed: 11/22/2019      Page: 9 of 21


aggregate face value of those 581 CIUL2 policies was over $75 million. The

declaration also estimated that Wilco had deducted approximately $7 million in

COI charges from Georgia CIUL2 policies for the entire class period.

       After considering the complaint, the removal petition, and the evidence, the

district court granted Anderson’s motion to remand. The district court concluded

that Wilco had not met its burden of proving by a preponderance of the evidence

that the amount in controversy exceeded the $5 million jurisdictional threshold in

CAFA. The district court decided that (1) the putative class’s request for

reinstatement of their life insurance policies did not put the face value of the

policies at issue because it was too speculative to assume that Wilco would be

required to pay the face value on those policies, and (2) Wilco did not carry its

burden in showing that the total amount of illegally increased COI charges during

the relevant time period for the putative class exceeded $5 million. The district

court therefore remanded the class action to the Georgia state court. This is

Wilco’s appeal.

                             II. STANDARD OF REVIEW

       We review de novo a district court’s decision to remand a CAFA case for

lack of subject matter jurisdiction. Dudley, 778 F.3d at 911; S. Fla. Wellness, Inc.



it is unclear that those policies contain the same COI provision as in Anderson’s policy. We
need not resolve this dispute because the aggregate value of the CUIL2 policies alone far
exceeds the $5 million CAFA threshold.
                                              9
              Case: 19-14127     Date Filed: 11/22/2019     Page: 10 of 21


v. Allstate Ins. Co., 745 F.3d 1312, 1315 (11th Cir. 2014). We review for clear

error the district court’s determination that Anderson failed to establish that the

amount in controversy exceeded $5 million by a preponderance of the evidence.

Dudley, 778 F.3d at 911.

                                  III. DISCUSSION

      On appeal, Wilco argues that the district court incorrectly found that this

case did not meet the $5 million amount-in-controversy standard under CAFA.

According to Wilco, because the putative class seeks reinstatement of their lapsed

life insurance policies, the face value of the policies are at issue.

      In response, Anderson counters that the putative class is not challenging the

validity or face value of the insurance policies, rather her claim is that she and

others were overcharged for the policies. Anderson submits that because her

allegations challenge the premium costs, only the wrongfully charged premiums

are in the controversy, not the policies’ face values. Anderson also contends that,

because it is difficult to predict when the class members will die, or whether their

policies will remain in effect until their deaths, and, if so, in what amounts, the

value of her request to reinstate the lapsed policies is too speculative to be treated

as the amount in controversy in any event.




                                          10
             Case: 19-14127      Date Filed: 11/22/2019    Page: 11 of 21


A. Removal Under CAFA

      As explained, CAFA permits the removal of class actions to federal court

where the putative class action includes 100 or more members, at least one plaintiff

is diverse from one defendant, and the aggregate amount in controversy exceeds $5

million. 28 U.S.C. §§ 1332(d), 1453. “Congress enacted [CAFA] to facilitate

adjudication of certain class actions in federal court.” Dart Cherokee Basin

Operating Co., LLC v. Owens, 574 U.S. 81, 89, 135 S. Ct. 547, 554 (2014).

Unlike in ordinary cases, there is no presumption against removal in CAFA cases.

Id. at 89, 135 S. Ct. at 554 (“It suffices to point out that no antiremoval

presumption attends cases invoking CAFA.”).

      A defendant seeking to remove a case to federal court must file a notice of

removal that includes “a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold.” Id. When the plaintiff contests or the court

questions the defendant’s allegation, the defendant must prove by a preponderance

of the evidence that the amount in controversy is sufficient. Id.; S. Fla. Wellness,
745 F.3d at 1315. To determine whether the defendant has carried its burden, a

court may rely on evidence put forward by the removing defendant, as well as

reasonable inferences and deductions drawn from that evidence. S. Fla. Wellness,
745 F.3d at 1315.




                                          11
             Case: 19-14127      Date Filed: 11/22/2019    Page: 12 of 21


      “A court’s analysis of the amount-in-controversy requirement focuses on

how much is in controversy at the time of removal, not later.” Pretka v. Kolter

City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010). Therefore, “the pertinent

question is what is in controversy in the case, not how much the plaintiffs are

ultimately likely to recover” as a result of the lawsuit. Id. (internal quotation

marks omitted); Dudley, 778 F.3d at 913 (“The amount in controversy is not proof

of the amount the plaintiff will recover. Rather, it is an estimate of the amount that

will be put at issue in the course of the litigation.” (internal quotation marks

omitted)); S. Fla. Wellness, 745 F.3d at 1315.

      This Court has held that “[f]or amount in controversy purposes, the value of

injunctive or declaratory relief is the ‘value of the object of the litigation’ measured

from the plaintiff’s perspective.” Morrison v. Allstate Indem. Co., 228 F.3d 1255,

1268 (11th Cir. 2000) (quoting Ericsson GE Mobile Commc’ns, Inc. v. Motorola

Commc’ns & Elecs., Inc., 120 F.3d 216, 218–20 (11th Cir. 1997)). Stated another

way, “the value of the requested injunctive relief is the monetary value of the

benefit that would flow to the plaintiff if the injunction were granted.” Id.

(quotation marks omitted). Further, for purposes of CAFA, “we aggregate the

claims of individual class members and consider the monetary value that would

flow to the entire class if [injunctive or] declaratory relief were granted.” S. Fla.




                                          12
              Case: 19-14127     Date Filed: 11/22/2019     Page: 13 of 21


Wellness, 745 F.3d at 1316 (concluding that a declaratory judgment would entitle

class members to over $68 million in benefits); see also 28 U.S.C. § 1332(d)(6).

      While absolute certainty is not required, “the value of declaratory or

injunctive relief must be sufficiently measurable and certain to satisfy the amount-

in-controversy requirement.” S. Fla. Wellness, 745 F.3d at 1316 (quotation marks

omitted). In turn, the amount-in-controversy requirement is not satisfied if the

value of the injunctive relief to the class plaintiffs is “too speculative and

immeasurable.” Cohen v. Office Depot, Inc., 204 F.3d 1069, 1077 (11th Cir.

2000) (quotation marks omitted); see Leonard v. Enter. Rent a Car, 279 F.3d 967,

973 (11th Cir. 2002) (holding that the value of the injunctive relief in question was

too speculative to include in the amount in controversy).

B. Amount in Controversy Exceeds $5 Million

      Here, we conclude that Wilco has carried its burden of establishing that the

amount in controversy exceeds $5 million. This Court has long held that when the

validity of a life insurance policy is at issue in a case, the face value of the

insurance policy is the amount in controversy. See Guardian Life Ins. Co. of Am.

v. Muniz, 101 F.3d 93, 94 (11th Cir. 1996).

      In Muniz, the plaintiff Guardian Life Insurance Company (“Guardian”)

sought cancellation of a life insurance policy issued to the defendant Estevan

Muniz, alleging that Muniz made fraudulent misrepresentations in the insurance


                                           13
             Case: 19-14127       Date Filed: 11/22/2019   Page: 14 of 21


application. Id. This Court held that the amount in controversy was the policy’s

face value because, if the policy was valid, Guardian would be exposed to the risk

of a present liability in the amount of the death benefit. See id. (citing N.Y. Life

Ins. Co. v. Swift, 38 F.2d 175, 176 (5th Cir. 1930)). As the death of the insured

was bound to happen at any time, the insurer’s obligation to pay the full face value

of the life insurance policy on the death of the insured is “an ever-present liability.”

Id. (internal quotation marks omitted). The uncertainty of the date of the insured’s

death affects the date of payment, not the liability. Id. This Court explained

further:

      The policies in suit are contracts by which the insured agrees to pay the
      premiums and the insurer agrees to pay the full face value of the policies
      on the death of the insured, an event bound to happen. With the
      uncertainty of life, it may occur at any time, and is an ever-present
      liability, which the insurer can do nothing to avert, except by seeking
      relief from a court of equity to cancel the policies on legal grounds. The
      policies are not voidable at the option of the insurer, nor is it optional
      with the insurer to compel the insured to accept either the loan or cash
      surrender value of the policies or to take policies of paid-up insurance.
      The only fixed and definite liability of the insurer is to pay the face of
      the policy. That amount measures the loss that plaintiff will suffer if
      the policies are not canceled.
Id. (quoting Swift, 38 F.2d at 176–77); see also Bell v. Preferred Life Assurance

Soc’y, 320 U.S. 238, 239–40, 64 S. Ct. 5, 5–6 (1943) (using the $1,000 face value

of insurance certificate, not the $202 in premiums, in calculating the amount-in-

controversy requirement in an action concerning a certificate purchased using

fraudulent misrepresentations).

                                          14
             Case: 19-14127     Date Filed: 11/22/2019    Page: 15 of 21


      Similarly, in Waller, this Court held that the face value of a life insurance

policy was to be included in the amount of controversy in a suit between a policy

holder and insurance company because the plaintiff requested injunctive relief that

would keep the policy in force. Waller v. Prof’l Ins. Corp., 296 F.2d 545, 546–48

(5th Cir. 1961) (“Not to be overlooked is the plaintiff’s prayer for an injunction

against [the insurance company], the effect of which—should it be granted—would

be to allow a $50,000 policy to continue until maturity.”).

      Accordingly, where a plaintiff insured seeks equitable relief to restore a

lapsed life insurance policy, the continuing validity of the policy is at stake and the

face value of the policy is the amount in controversy. Id. at 547–48; see also In re

Minn. Mut. Life Ins. Co. Sales Practices Litig., 346 F.3d 830, 834–35 (8th Cir.

2003) (holding that the face value of a life insurance policy was at issue where the

insured sought equitable relief pertaining to the enforcement of a lapsed policy);

Elhouty v. Lincoln Benefit Life Co., 886 F.3d 752, 756 (9th Cir. 2018) (“[I]t is

long-established that in declaratory judgment actions about whether an insurance

policy is in effect or has been terminated, the policy’s face amount is the measure

of the amount in controversy.”); Stephenson v. Equitable Life Assurance Soc’y of

the United States, 92 F.2d 406, 409–10 (4th Cir. 1937) (holding that the life

insurance face value, plus the value of the double indemnity feature and disability

provisions, was the amount in controversy in a suit seeking declaratory relief


                                         15
              Case: 19-14127     Date Filed: 11/22/2019    Page: 16 of 21


restoring the life insurance policy to force). This is because a benefit in the

amount of the policy’s face value would flow to the plaintiff insured if the policy is

reinstated.

      Because Anderson, on behalf of the class, seeks declaratory and injunctive

relief requiring Wilco to reinstate the class members’ life insurance policies that

lapsed or were surrendered as a result of the increased COI charges, the face value

of the policies is to be included in the measure of the amount in controversy. And,

as the district court found, Wilco calculated that the aggregate face value of the

581 life insurance policies that lapsed during the class period is over $75 million.

Anderson has not shown that this finding is clearly erroneous. Thus, the amount in

controversy in this suit far exceeds the $5 million CAFA threshold.

      This remains true even though Anderson argues that Wilco overcharged

class members for their life insurance policies and also seeks money damages for

what she contends were overcharged COI premiums. The amount in controversy

for this particular lawsuit is the total amount put at issue in the dispute, which

includes the value of the injunctive relief requested and the money damages sought

by the class. And in cases where an insured seeks to reinstate terminated life

insurance policies, the amount in controversy includes the policies’ face value.

      Contrary to Anderson’s arguments, the value of the injunctive relief in this

case is not too speculative to be included in the amount in controversy. In support


                                          16
              Case: 19-14127     Date Filed: 11/22/2019     Page: 17 of 21


of her speculation argument, Anderson points to several possible future events that

would relieve Wilco of its obligation to pay the face value of the policies, such as

(1) if the policyholders later allow the reinstated policies to lapse again, (2) if the

policyholders later surrender the reinstated policies, (3) if the policies mature

before the policyholders die, and (4) how much coverage the policyholders will

have maintained at the time of their death. The problem with this argument is that

the amount in controversy for jurisdictional purposes is not subject to increase or

decrease based on conjecture as to future events. See S. Fla. Wellness, 745 F.3d at

1316.

        Rather, the amount-in-controversy analysis focuses on how much is in

controversy at the time of removal, not later. See Pretka, 608 F.3d at 751. And the

pertinent issue is not how much the plaintiffs are likely to ultimately recover, “it is

an estimate of the amount that will be put at issue in the course of the litigation.”

Dudley, 778 F.3d at 913 (quotation marks omitted). Indeed, Anderson’s

speculation argument itself requires “indulging the kind of ‘conjecture,

speculation, or star gazing’ that we have found inappropriate in analyzing the

amount in controversy.” S. Fla. Wellness, 745 F.3d at 1316–17 (quoting Pretka,
608 F.3d at 754).

        We are not persuaded that this case is unlike Muniz because of the nature of

universal life insurance policies, as compared to other forms of life insurance. To


                                          17
             Case: 19-14127      Date Filed: 11/22/2019    Page: 18 of 21


be sure, there was a similar possibility that the insured in Muniz would later

surrender the life insurance policy for cash value or allow it to lapse all together,

yet this Court held that the face value of the policy was the amount in controversy

in the lawsuit. See Muniz, 101 F.3d at 94.

      Furthermore, even if after reinstatement of the policies the putative class

members take steps that alter how much money they ultimately will collect from

Wilco that does not necessarily mean that determining now that the amount in

controversy exceeds $5 million is too speculative of a task. “Estimating the

amount in controversy is not nuclear science; it does not demand decimal-point

precision.” S. Fla. Wellness, 745 F.3d at 1317. “The larger the calculated amount

at stake, the easier it is to be confident that collection contingencies should not

count for much.” Id. (“The maximum difference in the amount of payments that

rides on the outcome of the declaratory judgment is in excess of $68 million, which

is more than thirteen times the $5 million amount-in-controversy threshold. Even

if we speculated that 90% of that amount would be siphoned off by one

contingency or another—an extraordinarily unlikely outcome—more than $6.8

million would still be at stake.”). Here, the face value of the life insurance policies

at issue is over $75 million, which is more than 15 times the $5 million amount-in-

controversy threshold under CAFA. Applying the reasoning from South Florida

Wellness, even assuming the unlikely outcome that 90% of that amount would not


                                          18
             Case: 19-14127     Date Filed: 11/22/2019    Page: 19 of 21


be collected by class members due to one contingency or another, more than $7.5

million would still be at stake. See id.

      Anderson’s reliance on Mann v. Unum Life Ins. Co. of Am., 505 F. App’x

854 (11th Cir. 2013) (unpublished) is misplaced because there the disputed long-

term care policy was never terminated, and the plaintiff did not seek to restore a

lapsed policy. See id. at 856–57. Thus, there was never a question in Mann as to

whether the face value of the policy constituted the amount in controversy. Rather,

in Mann, the plaintiff brought a putative class action in state court against the

defendant insurance company, alleging the plaintiffs had been charged insurance

premium rates that were higher than permitted under Florida law. Id. at 855. The

plaintiffs sought, inter alia, an injunction requiring the insurance company to

charge them the lower Florida premium rate going forward. Id. This Court stated

that the defendant insurance company’s calculation as the future revenue it would

forego if it was required to lower its rates for the putative class was too speculative

to be included in the amount in controversy. Id. at 856–57. Noting that the

policies were renewable each year, this Court reasoned that future optional

insurance purchases cannot be included in the amount-in-controversy calculation

because “such valuation is speculative, filled to the brim with the assumptions

about policyholder behavior and Florida insurance rates.” Id. at 857.




                                           19
             Case: 19-14127     Date Filed: 11/22/2019    Page: 20 of 21


      While Mann concerned future purchases of long-term care insurance that

were merely possible, this case concerns the past purchase of life insurance.

Because Anderson and the class seek to reinstate those previously purchased and

lapsed life insurance policies, the face value of the policies is the amount in

controversy. The aggregate value of those policies—over $75 million—exceeds

CAFA’s amount-in-controversy threshold.

      For similar reasons, Friedman v. N.Y. Life Ins. Co., 410 F.3d 1350, 1358

(11th Cir. 2005), does not help Anderson either. In Friedman, the plaintiff did not

seek reinstatement of any life insurance policy, and no policy had lapsed. Id.

Rather, the case involved ongoing health insurance policies and rising health

insurance premiums and, as such, it is inapplicable here. Id. at 1351–52. Further,

the Friedman plaintiff’s requested injunctive relief was “an injunction against

continuing violations of Florida law”—which this Court called a “tag-along prayer

for injunction.” Id. at 1358; see also AA Suncoast Chiropractic Clinic, P.A. v.

Progressive Am. Ins. Co., 938 F.3d 1170, 1175–79 (11th Cir. 2019) (concluding

that the injunction requested by a class action plaintiff was merely a de minimis

request and the class action was all about obtaining money damages for past

injuries). In stark contrast, Anderson’s injunctive demand is that Wilco

immediately reinstate the lapsed life insurance policies and that reinstatement




                                         20
             Case: 19-14127     Date Filed: 11/22/2019   Page: 21 of 21


demand is an integral and key component of her complaint valued at over $75

million.

                                IV. CONCLUSION

      For the foregoing reasons, we must reverse and vacate the district court’s

order remanding the case to state court and remand for further proceedings

consistent with this opinion.

      REVERSED, VACATED, AND REMANDED.




                                        21